Exhibit 10.1

 
PURCHASE AND SALE AGREEMENT
 
 
AND ESCROW INSTRUCTIONS
 
BY AND BETWEEN
 
MEMORIAL HEALTH SERVICES, as Seller
 
AND
 
BANC OF CALIFORNIA, INC., as Buyer


 
Property address:  1588 South Coast Drive, Costa Mesa, California 92626


 
 

--------------------------------------------------------------------------------

 


 
PURCHASE AND SALE AGREEMENT
 
AND ESCROW INSTRUCTIONS
 
THIS PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS (this “Agreement”) is
made and entered into as of the 24th day of July, 2013 (the “Effective Date”),
by and between MEMORIAL HEALTH SERVICES, a California non-profit corporation
(“Seller”), and BANC OF CALIFORNIA, INC., a Maryland corporation (“Buyer”), with
reference to the following:
 
Background:
 
A.           Seller is the owner of the improved real property (the “Real
Property”) located at 1588 South Cost Drive, Costa Mesa, California 92626; APN:
139-031-41, more particularly described on Exhibit A attached hereto and made a
part hereof.
 
B.           Upon and subject to the terms and conditions of this Agreement,
Seller desires to sell the Property (as hereinafter defined) to Buyer, and Buyer
desires to purchase the Property from Seller.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
 
1.  
BASIC TERMS AND DEFINITIONS; REFERENCES

 
1.1 Basic Terms and Definitions
 
(a) Closing Date  The Close of Escrow (as defined in Section 8.1 hereof) shall
be September 3, 2013
 
(b) Title Review Period  The “Title Review Period” shall end on August 13, 2013,
at 5:00 p.m. (Pacific Time).
 
(c) Due Diligence Period  The “Due Diligence Period” shall end on August 23,
2013, at 5:00 p.m. (Pacific Time).
 
(d) Escrow Holder  The escrow holder shall be First American Title Insurance
Company (“Escrow Holder”), whose address is 777 South Figueroa Street, 4th
Floor, Los Angeles, California 90017; Escrow Officer: Maurice Neri; Telephone:
213.271.1797; Email: mneri@firstam.com.
 
(e) Title Company  The title company shall be First American Title Insurance
Company (“Title Company”), whose address is 777 South Figueroa Street, 4th
Floor, Los Angeles, California 90017; Title Officer: Jeanie Quintal; Telephone:
213.271.1766; Email: jquintal@firstam.com.
 
1.2 References  All references to Exhibits refer to Exhibits attached to this
Agreement and all such Exhibits are incorporated herein by reference.  The words
“herein,” “hereof,” “hereinafter” and words of similar import refer to this
Agreement as a whole and not to any particular Section hereof.
 
2. PURCHASE AND SALE Subject to the terms and conditions of this Agreement,
Seller agrees to sell, assign and transfer to Buyer and Buyer agrees to purchase
from Seller, for the purchase price set forth in Section 3 hereof, all of
Seller’s right, title and interest in and to the following (collectively, the
“Property”):
 
 
 

--------------------------------------------------------------------------------

 

2.1 The Real Property, together with the buildings located thereon, and all
associated parking areas, and all other improvements or fixtures located thereon
(the buildings and such other improvements are referred to herein collectively
as the “Improvements”), together with all tenements, easements, rights of way
and appurtenances belonging and appertaining to the same;
 
2.2 All tangible personal property, equipment, supplies and fixtures
(collectively, the “Personal Property”) left on the Real Property at the Close
of Escrow to the extent owned by Seller, including, without limitation, that
Personal Property identified on Exhibit G attached hereto;
 
2.3 All of Seller’s interests in the contracts listed on Exhibit B attached
hereto and all contracts hereafter entered into by Seller to the extent
permitted by the provisions of this Agreement (the “Contracts”); and
 
2.4 All intangible property owned or held in connection with the Real Property
or Improvements on the Personal Property, including all building and trade
names, licenses, warranties, telephone exchange numbers, advertising materials,
plans and specifications (including as-built plans and architectural drawings)
in Seller’s possession or control, governmental approvals and development
rights, prepaid fees, deposits or rights of reimbursement, entitlements,
mineral, water and air rights, certificates of occupancy and other intangible
property, rights and privileges appurtenant to the Real Property or
Improvements, provided, however, the following items shall be excluded from the
definition of intangibles: all right, title, claim and interest of Seller in and
to any trademark, service mark, trade name or copyright held, owned or licensed
by Seller, whether registered or unregistered, and any applications therefore
related to Seller as an entity or to the operation of its business (the
Intangible Property”).
 
3.  
PURCHASE PRICE AND DEPOSIT

 
3.1 Purchase Price The purchase price for the Property (the “Purchase Price”)
shall be Forty Million Dollars ($40,000,000), subject to the adjustments and
prorations provided in this Agreement.
 
3.2 Payment of Purchase Price The Purchase Price shall be payable as follows:
 
3.2.1 Within two (2) business days following the execution of this Agreement by
Buyer and Seller, and as a condition precedent to the effectiveness hereof,
Buyer shall deposit in escrow with Escrow Holders, in cash or current funds, the
sum of Two Hundred Fifty Thousand Dollars ($250,000) (the “Initial
Deposit”).  If this Agreement has not been terminated (pursuant to Section 4.3.5
or otherwise) prior to the expiration of the Due Diligence Period, then within
one (1) business day after the expiration of the Due Diligence Period, Buyer
shall deposit in escrow with Escrow Holder, in cash or current funds, the sum of
Two Million Two Hundred Fifty Thousand Dollars ($2,250,000) (the “Additional
Deposit”; and, together with the Initial Deposit, the “Deposit”), and the entire
Deposit shall become nonrefundable to Buyer except as otherwise expressly
provided in this Agreement.  If this Agreement has not been terminated and the
Additional Deposit is not delivered within such period as required above, then
Seller may terminate this Agreement by written notice to Buyer and Escrow
Holder, in which event the Initial Deposit shall be immediately delivered to
Seller as liquidated damages in accordance with Section 13.1, and the
obligations of the parties hereunder shall terminate (and no party hereto shall
have any further obligation in connection herewith except under those provisions
that expressly survive a termination of this Agreement).  For purposes of this
Agreement, any interest accruing on the Deposit from time to time shall be
deemed part of the Deposit.  Notwithstanding any provision in this Agreement to
the contrary, if Buyer fails to timely make the Initial Deposit as provided
herein, Buyer shall be deemed to have elected to terminate this Agreement and
the parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement.
 
3.2.2 Provided all the conditions in Section 7.1 hereof have been satisfied or
waived by Buyer, Buyer shall deposit in cash or current funds with Escrow Holder
no later than 10:00 a.m. (Pacific time) on the Closing Date an amount equal to
the Purchase Price less the Deposit and all interest accrued thereon plus or
minus applicable prorations pursuant to Section 10 hereof and as shown on the
Closing Statement (as hereinafter defined).
 
 
 

--------------------------------------------------------------------------------

 

3.3 No Financing Contingency Buyer acknowledges and agrees that its purchase of
the Property under this Agreement is on an “all cash” basis.  Accordingly,
Buyer’s obligations under this Agreement are not contingent upon Buyer obtaining
financing for such purchase nor is Buyer entitled to delay the Close of Escrow
in order to enable Buyer to close on any such financing.
 
3.4 Independent Consideration Concurrently with Buyer’s execution of this
Agreement, Buyer shall also deposit with Escrow Holder the additional sum of One
Hundred Dollars ($100.00) (the “Independent Consideration”).  The Independent
Consideration shall be non-refundable to Buyer, paid to and retained by Seller
in all events, constitute independent consideration for the rights extended to
Buyer under this Agreement, and not be considered part of the Deposit.
 
4.  
PROPERTY INFORMATION; TITLE REVIEW; INSPECTIONS AND DUE DILIGENCE

 
4.1 Property Information Without representation or warranty of any kind
whatsoever, Seller has previously delivered to Buyer copies of the items listed
on Exhibit F-1 attached hereto and, within two (2) business days from the
Effective Date, Seller shall deliver to Buyer (or otherwise make available at
the Property) copies of the items listed on Exhibit F-2 attached hereto and made
a part hereof (collectively, the “Property Information”).  Under no
circumstances shall Buyer be entitled to review any appraisals in Seller’s
possession or control relating to the Property or any internal financial audits
relating to the Property.  Seller makes no representation or warranty that the
Property Information provided will constitute all information which exists
concerning the Property or that such information will be sufficient in itself to
permit an adequate analysis of the Property.
 
4.2 Title and Survey Review; Title Policy
 
4.2.1 Delivery of Title Report Seller shall promptly request the Title Company
to deliver to Buyer a preliminary title report covering the Real Property (the
“Title Report”), together with copies of all documents (collectively, the “Title
Documents”) referenced in the Title Report.  Buyer, at its option and expense,
may (a) obtain a new survey for the Real Property or (b) cause any existing
survey (“Existing Survey”) to be updated or recertified.  Buyer understands and
acknowledges that if Buyer elects to obtain a new survey or an updated or
recertified survey for the Real Property the completion and/or delivery of the
surveys or updated or recertified surveys shall not be a condition precedent to
the Close of Escrow.  Notwithstanding the foregoing, Buyer further acknowledges
that Seller makes no representations or warranties, and Seller shall have no
responsibility, with respect to the completeness of the Title Documents made
available to Buyer by the Title Company.
 
4.2.2 Title Review Commencing from the Effective Date and continuing until the
expiration of the Title Review Period, Buyer shall have the right to approve or
disapprove the condition of title to the Real Property.  On or before the
expiration of the Title Review Period, Buyer shall deliver to Seller, the Title
Company and Escrow Holder written notice (“Buyer’s Title Notice”) of Buyer’s
approval or disapproval of the matters reflected in the Title Report, the Title
Documents and any Existing Survey.  The failure of Buyer to deliver to Seller
Buyer’s Title Notice on or before the expiration of the Title Review Period
shall be deemed to constitute Buyer’s approval of the condition of title to the
Real Property.  If Buyer provides timely objections, Seller shall have five (5)
days after receipt of Buyer’s Title Notice (the “Title Cure Period”) in which to
cure or attempt to cure Buyer’s objections; provided, however, that Seller shall
not have any obligation to cure or attempt to cure any of Buyer’s
objections.  If Buyer provides timely objections and all of Buyer’s objections
are not cured (or agreed to be cured by Seller prior to the Close of Escrow)
within the Title Cure Period for any reason, then, within three (3) days after
the last day of the Title Cure Period, Buyer shall, as its sole and exclusive
remedy, waiving all other remedies, either: (a) terminate this Agreement by
giving a termination notice to Seller, at which time Buyer shall immediately
return all Property Information to Seller and Escrow Holder shall return the
Initial Deposit to Buyer and the parties shall have no further rights,
liabilities, or obligations under this Agreement (other than those that
expressly survive termination); or (b) waive the uncured objections and thereby
be deemed to have approved the Buyer’s title as shown in the Title Report, the
Title Documents, and the updated survey, if any, with respect to such previously
uncured objections.

 
 

--------------------------------------------------------------------------------

 

4.2.3 Delivery of Title Policy at Closing As a condition precedent to the Close
of Escrow, the Title Company shall have issued and delivered to Buyer, or shall
have irrevocably committed to issue and deliver to Buyer, with respect to the
Real Property, the Title Policy (as defined below) issued by the Title Company
as of the Closing Date and time, in the amount of the Purchase Price insuring
Buyer as owner of the Real Property, subject only to the Permitted Exceptions
(as hereinafter defined).  For purposes of this Agreement, “Permitted
Exceptions” shall mean and include (a) any lien to secure payment of real estate
taxes, including special assessments, not delinquent, (b) any matters affecting
the Real Property which are created by or with the written consent of Buyer; (c)
all exceptions disclosed by the Title Report relating to the Real Property and
which are approved or deemed approved by Buyer in accordance with Section 4.2.2
hereof, and (d) all applicable laws, ordinances, rules and governmental
regulations (including, without limitation, those relating to building, zoning
and land use) affecting the development, use, occupancy or enjoyment of the Real
Property.  Buyer may, by prior written notice to Seller prior to the expiration
of the Title Review Period, request that the Title Company issue to Buyer at the
Close of Escrow an ALTA extended coverage owner’s title policy (2006 Form) (the
“Extended Coverage Title Policy”) along with any endorsements deemed reasonably
necessary by Buyer (“Endorsements”) and in such case issuance of the Extended
Coverage Title Policy together with the Endorsements at the Close of Escrow
shall be a condition to the Close of Escrow for the benefit of Buyer, provided
that: (i) the Title Company shall have given its approval for the Endorsements
either with or without condition, and if the Title Company’s approval for the
Endorsements was subject to any conditions, the Buyer shall have satisfied all
such conditions prior to the Close of Escrow, (ii) Buyer shall be responsible
for the timely delivery of, and payment for the entire cost of, any survey
required to enable the Title Company to issue the Extended Coverage Title Policy
and Endorsements, as well as the additional amount of the premium for the
Extended Coverage Title Policy over the premium for the Standard Owner’s Title
Policy (as defined below) and the cost of any requested Endorsements, and (iii)
the Close of Escrow shall not be delayed by reason of any such request or by any
delay in Buyer’s having a survey of the Property completed or in satisfying any
conditions of the Title Company for issuance of the Endorsements.  As used
herein, “Title Policy” shall mean either a Standard Coverage Owner’s Title
Policy (2006 Form) (“Standard Owner’s Title Policy”) if Buyer has not made the
Extended Coverage Title Policy elections or met the extended coverage
requirements, or Extended Coverage Title Policy and Endorsements if Buyer has
made that election and met those requirements.
 
4.3 Inspections; Due Diligence Period
 
4.3.1  Inspections in General
 
(a) Commencing from the Effective Date and continuing through the Close of
Escrow, Seller hereby grants Buyer and Buyer’s designated representatives,
consultants, engineers, architects, employees and agents (collectively, “Buyer’s
Representatives”), a nonexclusive license to enter upon the Property, together
with the right of ingress and egress in and to the Property, for the sole
purpose of conducting due diligence investigations (the
“Investigations”).  Buyer and Buyer’s Representatives shall be permitted access
and entry to the Property during regular business hours upon reasonable prior
notice from Buyer requesting such access.  This license to enter upon the
Property is granted only to the Buyer originally named in the first paragraph of
this Agreement and such Buyer shall not permit any other party to enter upon the
Property, except such Buyer’s Representatives.  Buyer shall obtain, at Buyer’s
sole cost and expense, all governmental permits and authorizations of whatever
nature required by any and all governmental agencies for Buyer’s Investigations
of the Property.  Buyer shall comply, and shall cause all of Buyer’s
Representatives to comply, in all material respects with all applicable
governmental laws and regulations relating to the Investigations and those
relating to entry upon the Property.  All persons who enter upon the Property
pursuant to this Agreement do so at their own risk.  Buyer acknowledges that a
portion of the Property is currently occupied by NantWorks LLC (an affiliate of
the prior owner of the Property) pursuant to a written lease agreement with
Seller (the “NantWorks Lease”).  The NantWorks Lease has been terminated,
NantWorks LLC is in the process of vacating and will have vacated its premises
prior to the expiration of the Due Diligence Period.
 
 
 

--------------------------------------------------------------------------------

 

(b) Neither Buyer nor any of Buyer’s Representatives shall conduct any studies,
testings, investigations or other activities which involve any physical
alteration or change in the condition of the Property or any form of boring,
coring, or test sampling of soils, groundwater, or any other part or portion of
the Property without first obtaining Seller’s prior written consent thereto,
which consent may be given or withheld by Seller in its sole and absolute
discretion.  Buyer and Buyer’s Representatives shall not store testing materials
on the Property and in no event shall they use any hazardous, toxic or
contaminated materials or substances on the Property, including, without
limitation, any Hazardous Materials (as hereinafter defined, in violation of
Environmental Law (as hereinafter defined).  Buyer shall be responsible for all
damage done to the Property relating to or arising from Buyer’s and/or any of
Buyer’s Representatives’ entry upon the Property or any activities conducted by
them on the Property or conducted by any other person or entity authorized by
Buyer or claiming rights through Buyer, and if Buyer fails to close escrow for
the purchase of the Property, Buyer shall pay the costs of repairing and
restoring the Property, to the extent damaged by such entry, to a condition
substantially similar to the condition of the Property as of the execution date
of this Agreement, reasonable wear and tear and damage from casualty or Acts of
God excepted.
 
(c) The provisions of this Section 4.3.1 shall survive the Close of Escrow or
the earlier termination of this Agreement.
 
(d)  Liens  Buyer shall not suffer, permit or cause any mechanic’s,
materialmen’s or other similar lien or claim of lien to be filed against the
Property arising from the Investigations or caused by Buyer or any of Buyer’s
Representatives’ activities on the Property pursuant to this Agreement, provided
that Buyer shall not be liable for any costs, claims or liability incurred by
Seller, or any liens resulting therefrom, as a result of any preexisting
condition on the Property disclosed by any of the Investigations (hereinafter
referred to as “Preexisting Condition”).  Buyer shall indemnify, protect, defend
and hold harmless Seller against and from any and all liens, claims, demands,
costs and expenses of whatsoever nature (including, without limitation,
reasonable attorneys’ fees) arising from such work done, labor performed or
material furnished in connection with Buyer’s or Buyer’s Representatives’ entry
onto the Property, provided that Buyer shall not be liable for any cost, claim
or liability arising from a Preexisting Condition. Buyer shall cause any such
lien that may be filed to be released of record within thirty (30) days after
Buyer’s receives written notice of the filing thereof by payment or bond.  The
provisions of this Section 4.3.2 shall survive the Close of Escrow or the
earlier termination of this Agreement.
 
4.3.2 Seller Not Liable  Seller shall not be liable for any loss, damage or
injury of any kind or character to any person or the Property or any other
property arising from any use of the Property, or any act thereon, by Buyer or
any of Buyer’s Representatives under this Agreement, or arising from any
accident on the Property or any fire or other casualty thereon caused by Buyer
or any of Buyer’s Representatives.  Except to the extent caused by the negligent
acts or omissions or misconduct of Seller or Seller’s agents, contractors,
employees or invitees (collectively, “Seller Indemnitees”), and subject to the
other terms and conditions set forth in this Agreement, Buyer shall indemnify,
protect, defend and hold Seller and the Seller Indemnitees entirely free and
harmless from and against:  any cost to repair any physical damage to the
Property; any cost to repair or replace the property of any third party; or any
damages for injury to or death of any person; to the extent (but only to the
extent) that the foregoing are incurred by Seller or any Seller Indemnitees and
result from the activities of Buyer, any of Buyer’s Representatives, or anyone
acting pursuant to authorization from Buyer in relation to the Investigations or
entry upon the Property, including, but not limited to, damage caused by Buyer’s
or any of Buyer’s Representatives’ use of any Hazardous Materials on the
Property in violation of Environmental Law; any mechanic’s liens or claims of
lien resulting therefrom; and reasonable attorneys’ fees and costs incurred in
the enforcement of any of Buyer’s obligations under this
Agreement.  Notwithstanding the foregoing, however, Buyer shall not be liable
for any loss, cost or expense incurred by Seller or anyone else, or liens
resulting therefrom, as a result of any preexisting condition on the Property
disclosed by any of the Investigations.  The provisions of this Section 4.3.3
shall survive the Close of Escrow or the earlier termination of this Agreement.

 
 

--------------------------------------------------------------------------------

 

4.3.3  Insurance  Prior to any entry on the Property pursuant to this Agreement,
Buyer shall obtain and maintain at its expense, with insurance companies
reasonably acceptable to Seller, commercial general liability insurance with
respect to the Investigations with limits of not less than Three Million Dollars
($3,000,000) combined single limit bodily injury, death and property damage per
occurrence, insuring Seller as an additional insured; all of which insurance
shall be on an “occurrence form.”  Buyer shall provide Worker’s Compensation
Insurance as required by law and employer’s liability insurance.  Any policies
required by provisions of this Section may be made a part of a blanket policy of
insurance so long as such blanket policy contains all of the provisions required
herein and does not reduce the coverage, impair the rights of Seller under this
Agreement or negate the requirements of this Agreement.  Buyer shall provide
Seller with a certificate of insurance evidencing the fact that Buyer has
obtained the aforementioned policy of insurance and evidencing the appropriate
additional insureds and the appropriate termination date prior to gaining access
to the Property.
 
4.3.4 Termination During Due Diligence Period  If Buyer determines, in its sole
and absolute discretion, before the expiration of the Due Diligence Period, that
the Real Property is unacceptable for Buyer’s purposes for any reason or no
reason, Buyer shall have the right to terminate this Agreement by giving to
Seller written notice of termination (“Termination Notice”) before the
expiration of the Due Diligence Period, in which event the Initial Deposit shall
be immediately refunded to Buyer, Buyer shall immediately return all Property
Information to Seller and, except for those provisions of this Agreement which
expressly survive the termination of this Agreement, the parties hereto shall
have no further obligations hereunder.  If Buyer determines that the Property is
acceptable for Buyer’s purposes, then prior to expiration of the Due Diligence
Period, Buyer shall deliver a written notice of approval to Seller (the
“Approval Notice”).  If Buyer fails to deliver an Approval Notice to Seller on
or before the expiration of the Due Diligence Period, then Buyer shall be deemed
to have disapproved the Property and delivered a Termination Notice, and the
parties shall proceed as provided above.  Buyer’s delivery of a Termination
Notice to Seller or deemed delivery of a Termination Notice to Seller with
respect to the Property shall constitute Buyer’s election to terminate this
Agreement as provided above in this Section 4.3.5.
 
4.4  Contracts  Buyer shall assume the obligations arising from and after the
Closing Date under all of the Contracts with respect to which Buyer shall have
elected in writing, during the Due Diligence Period, to assume.  Unless Buyer
otherwise notifies Seller in writing prior to the end of the Due Diligence
Period, Buyer shall be deemed not to have elected to assume any of the Contracts
and the same shall be terminated by Seller at the Close of Escrow.
 
5.  
OPERATIONS AND RISK OF LOSS

 
5.1 Ongoing Operations During the pendency of this Agreement, Seller shall carry
on its businesses and activities relating to the Real Property substantially in
the same manner as it did before the Effective Date.  Between the date of this
Agreement and the Close of Escrow, (a) Seller shall not enter into any new
lease, license, concession or other occupancy agreement (collectively,
“Lease”)  affecting all or any portion of the Real Property, and (b) Seller
shall not enter into any new contract or agreement affecting the Property or
renew or extend any existing Contract, except for Contracts which can be
terminated upon notice, without cause and with no further obligation of
liability following such termination.  Seller shall maintain in place its
existing insurance policies for the Property through the Closing Date.  Seller
shall not cause or permit the Property to become subject to any additional
liens, encumbrances, conditions, covenants, easements, rights of way or similar
matters after the Effective Date that will not be eliminated prior to the Close
of Escrow, nor shall Seller market or negotiate the sale of the Property to or
with any third party during the term of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 

5.2 Damage or Condemnation Risk of loss resulting from any condemnation or
eminent domain proceeding which is commenced or has been threatened against the
Property before the Close of Escrow, and risk of loss to the Property due to
fire, flood or any other cause before the Close of Escrow, shall remain with
Seller.  If, before the Close of Escrow, the Property or any portion thereof
shall be materially damaged, or if the Property or any material portion thereof
shall be subjected to a bona fide threat of condemnation or shall become the
subject of any proceedings, judicial, administrative or otherwise, with respect
to the taking by eminent domain or condemnation, then Buyer may elect not to
acquire the Property by delivering written notice of such election to Seller
within ten (10) days after Buyer learns of the damage or taking, in which event
Buyer shall no longer be obligated to purchase, and Seller shall no longer be
obligated to sell, the Property, and the Deposit shall be immediately returned
to Buyer.  If the Closing Date is within the aforesaid 10-day period, then the
Close of Escrow shall be extended to the next business day following the end of
said 10-day period.  If no such election is made, and in any event if the damage
is not material, this Agreement shall remain in full force and effect, the
purchase contemplated herein, less any interest taken by eminent domain or
condemnation, shall be effected with no further adjustment (except as provided
below), and upon the Close of Escrow, Seller shall assign, transfer and set over
to Buyer all of the right, title and interest of Seller in and to any awards
that have been or that may thereafter be made for such taking, and Seller shall
assign, transfer and set over to Buyer any insurance proceeds and all rights
thereto that have been or may thereafter be made for such damage or destruction,
and shall give Buyer a credit at the Close of Escrow for any deductible under
such policies (or the amount of such damage in the event of any uninsured
casualty).  For purposes of this Section 5.2, the phrases (i) “material damage”
or “materially damaged” means damage whose cost of repair is reasonably expected
to exceed Two Hundred Fifty Thousand Dollars ($250,000.00), and (ii) “material
portion” means any portion of the Property that has a “fair market value”
exceeding Two Hundred Fifty Thousand Dollars ($250,000.00) or that materially
impairs access to, or causes the loss of any parking legally required for the
use of, the Improvements.
 
6.  
 SELLER’S AND BUYER’S DELIVERIES

 
6.1 Seller’s Deliveries into Escrow No less than one (1) business day prior to
the Closing Date, Seller shall deliver into Escrow (as such term is defined in
Section 9 hereof) to Escrow Holder the following:
 
(a) A grant deed (the “Deed”) in the form attached hereto as Exhibit C, executed
and acknowledged by Seller, conveying to Buyer Seller’s title to the Real
Property.
 
(b)  Two (2) originals of an Assignment of Contracts and Bill of Sale (the
“Assignment of Contracts and Bill of Sale”) in the form of Exhibit D attached
hereto, executed in counterpart by Seller.
 
(c) Two (2) originals of a General Assignment (the “General Assignment”) in the
form of Exhibit H attached hereto, executed in counterpart by Seller.
 
(d) A non-foreign status affidavit in the form of Exhibit E attached hereto, as
required by Section 1445 of the Internal Revenue Code, and a California Form
593-C, each executed by Seller.
 
(e) Any additional commercially reasonable documents that Escrow Holder or the
Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement, including, without limitation, a
customary Owner’s statement or affidavit.
 
6.2 Buyer’s Deliveries into Escrow No less than one (1) business day prior to
the Closing Date (except as to the balance of the Purchase Price, which shall be
delivered no later than 10:00 a.m. (Pacific time) on the Closing Date), Buyer
shall deliver into Escrow to Escrow Holder the following:
 
(a)           The Purchase Price, less the Deposit that is applied to the
Purchase Price, plus or minus applicable prorations as shown on the Closing
Statement (i.e., the balance of the Purchase Price), deposited by Buyer with
Escrow Holder in immediate, same-day federal funds wired for credit into Escrow
Holder’s escrow account and deposited in Escrow Holder’s escrow account by 10:00
a.m. (Pacific Time) on the Closing Date.
 
 
 

--------------------------------------------------------------------------------

 

(b)           Two (2) original counterparts to the Assignment of Contracts and
Bill of Sale and General Assignment, executed in counterpart by Buyer.
 
(c)           Any additional commercially reasonable documents that Escrow
Holder or the Title Company may reasonably require for the proper consummation
of the transaction contemplated by this Agreement, including, but not limited
to, a Preliminary Change of Ownership Report executed by Buyer.
 
6.3           Closing Statements/Escrow Fees Concurrently with the Close of
Escrow, Seller and Buyer shall deposit with Escrow Holder executed closing
statements consistent with this Agreement in the form required by Escrow Holder
(“Closing Statement”).
 
6.4           Post-Closing Deliveries Promptly after the Close of Escrow, to the
extent in Seller’s possession, Seller shall deliver to the offices of Buyer at
the Property: copies or originals of all Contracts, receipts for deposits, and
unpaid bills and all other records and documentation transferred to Buyer
pursuant to this Agreement; and, if in Seller’s possession or control, any
“as-built” plans and specifications of the Improvements.
 
7.  
CONDITIONS TO BUYER’S AND SELLER’S OBLIGATIONS

 
7.1 Conditions to Buyer’s Obligations The Close of Escrow and Buyer’s obligation
to consummate the transaction contemplated by this Agreement are subject to the
satisfaction of the following conditions for Buyer’s benefit (or Buyer’s written
waiver thereof, it being agreed that Buyer may waive any or all of such
conditions) on or prior to the Closing Date or on the dates designated below for
the satisfaction of such conditions:
 
(a) All of Seller’s representations and warranties contained herein shall be
true and correct in all material respects as of the Effective Date and as of the
Closing Date, subject to any qualifications hereafter made to any of Seller’s
representations as provided for in Section 11.1 hereof;
 
(b) As of the Closing Date, Seller shall have performed its obligations
hereunder and all deliveries to be made at the Close of Escrow by Seller shall
have been tendered;
 
(c) As of the Closing Date, Title Company has irrevocably committed to issue the
Title Policy to Buyer as provided in Section 4.2.3 above;
 
(d) The Property shall be delivered free and clear of any leases or other rights
of occupancy or possession; and
 
(e) As no time on or before the Closing Date shall a bankruptcy or dissolution
event have occurred with respect to Seller.
 
If, notwithstanding the nonsatisfaction of any such condition, the Close of
Escrow occurs, there shall be no liability on the part of Seller for breaches of
representations and warranties of which Buyer had actual knowledge as of the
Close of Escrow and nevertheless elected to proceed with the Close of Escrow.
 
7.2            Conditions to Seller’s Obligations  The Close of Escrow and
Seller’s obligations to consummate the transaction contemplated by this
Agreement are subject to the satisfaction of the following conditions for
Seller’s benefit (or Seller’s written waiver thereof, it being agreed that
Seller may waive any or all of such conditions) on or prior to the Closing Date
or the dates designated below for the satisfaction of such conditions:
 
(a)            All of Buyer’s representations and warranties contained herein
shall be true and correct in all material respects as of the Effective Date; and
 
(b)           As of the Closing Date, Buyer shall have performed its obligations
hereunder and all deliveries to be made at the Close of Escrow by Buyer shall
have been tendered including, without limitation, the deposit with Escrow Holder
of the amounts set forth in Section 6.2(a) hereof.

 
 

--------------------------------------------------------------------------------

 

8.  
CLOSE OF ESCROW; POSSESSION

 
8.1 Close of Escrow  The term “Close of Escrow” shall mean and refer to Seller’s
receipt of the Purchase Price and the other amounts due Seller in accordance
with the provisions of Section 9.1(b) below.
 
8.2 Possession  Sole exclusive possession of the Real Property, subject only to
the Permitted Exceptions, shall be delivered by Seller to Buyer on the Closing
Date.
 
9.  
ESCROW

 
9.1 Closing The escrow (the “Escrow”) for the consummation of this transaction
shall be established with Escrow Holder at the address indicated in Section 15.1
hereof by the deposit of an original signed copy of this Agreement with Escrow
Holder contemporaneously with the execution hereof.  This Agreement shall
constitute both an agreement among Buyer and Seller and escrow instructions for
Escrow Holder.  If Escrow Holder requires separate or additional escrow
instructions which it deems necessary for its protection, Seller and Buyer
hereby agree promptly upon request by Escrow Holder to execute and deliver to
Escrow Holder such separate or additional escrow instructions (the “Additional
Instructions”).  In the event of any conflict or inconsistency between this
Agreement and the Additional Instructions, this Agreement shall prevail and
govern, and the Additional Instructions shall so provide.  The Additional
Instructions shall not modify or amend the provisions of this Agreement unless
otherwise agreed to in writing by Seller and Buyer.
 
On the Closing Date, provided that the conditions set forth in Sections 7.1 and
7.2 hereof have been satisfied or waived, Escrow Holder shall take the following
actions in the order indicated below:
 
(a)           With respect to all closing documents delivered to Escrow Holder
hereunder, and to the extent necessary, Escrow Holder is authorized to insert
into all blanks requiring the insertion of dates the date of the recordation of
the Deed or such other date as Escrow Holder may be instructed in writing by
Seller and Buyer;
 
(b)           Record the Deed in the official records of Orange County,
California;
 
(c)           Deliver to Seller, in cash or current funds, the Purchase Price,
plus or minus, as the case may be, the amounts determined in accordance with the
provisions of Section 10 hereof and as shown on the Closing Statement, Buyer’s
original signed counterpart of the Assignment of Contracts and Bill of Sale and
General Assignment, and conformed copies of the recorded Deed;
 
(d)           Deliver to Buyer those items referred to in Section 6.1 hereof and
a conformed copy of the recorded Deed;
 
(e)           Cause the Title Company to issue the Title Policy for the Real
Property in accordance with the provisions of Section 4.2.3 hereof; and
 
(f)           Deliver to Seller and Buyer a final closing statement which has
been certified by Escrow Holder to be true and correct.
 
9.2 Escrow and Title Charges
 
(a) Upon the Close of Escrow, escrow, title charges and other closing costs
shall be allocated between Seller and Buyer as follows:
 
(i) Seller shall pay (A) for all county and city documentary stamp taxes in
connection with the recordation of the Deed, (B) the base premium (the “Base
Premium”) due in connection with the Standard Owner’s Title Policy for the Real
Property obtained by Buyer, (C) all recording fees in connection with the
recordation of the Deed, and (D) one-half (1/2) of all fees charged by Escrow
Holder.
 

 
 

--------------------------------------------------------------------------------

 

(ii) Buyer will pay for (A) the difference in the premium from the Base Premium
being paid by Seller for any Extended Coverage Title Policy and for any
Endorsements requested by Buyer, (B) all costs incurred in connection with
Buyer’s updating or recertifying the Existing Survey or obtaining any new
surveys for the Real Property, and (C) one-half (1/2) of all fees charged by
Escrow Holder.
 
(iii) The parties shall pay any costs as expressly provided elsewhere in this
Agreement and shall adjust all other closing charges in accordance with the
custom in Orange County, California.  Except to the extent otherwise
specifically provided herein, all other expenses incurred by Seller and Buyer
with respect to the negotiation, documentation and closing of this transaction,
including, without limitation, Buyer’s and Seller’s attorneys’ fees, shall be
borne and paid by the party incurring same.
 
(b) If the Close of Escrow does not occur by reason of Buyer’s or Seller’s
default under this Agreement, then all escrow and title charges (including
cancellation fees) shall be borne by the party in default.
 
9.3 Procedures Upon Failure of Condition Except as otherwise expressly provided
herein, if any condition set forth in Sections 7.1 or 7.2 hereof is not timely
satisfied or waived for a reason other than the default of Buyer or Seller in
the performance of its respective obligations under this Agreement:
 
(a) This Agreement, the Escrow and the respective rights and obligations of
Seller and Buyer hereunder shall terminate (other than the indemnity and
insurance obligations of Buyer set forth in Sections 4.3 and the
indemnity  obligations of Buyer and Seller set forth in Section 14 hereof, which
shall survive such termination) at the written election of the party for whose
benefit such condition was imposed;
 
(b) Escrow Holder shall promptly return to Buyer all funds of Buyer in its
possession, including the Deposit and all interest accrued thereon, and to
Seller and Buyer all documents deposited by them respectively, which are then
held by Escrow Holder;
 
(c) Buyer shall return to Seller the Property Information and Buyer shall
deliver to Seller all Work Product (as such term is defined in Section 15.3
hereof); and
 
(d) Any escrow cancellation and title charges shall be borne equally by Seller
and Buyer.
 
10. APPORTIONMENTS
 
10.1           Apportionments All real property taxes and special assessments
levied against the Property in the year of the Close of Escrow and all expenses
of operation of the Property will be prorated as of 11:59 p.m. on the day prior
to the Close of Escrow in accordance with the provisions set forth below.  No
insurance policies relating to the Property will be assigned at the
Closing.  For purposes of calculating prorations, Buyer will be deemed to be
entitled to the income and responsible for the expenses, for the entire day upon
which the Close of Escrow occurs.  Except as otherwise expressly herein
provided, all proration adjustments will be final as of the Closing Date.  To
the extent any revenues or costs are not ascertainable as of the Closing Date,
the final adjustment will be based upon a reasonable estimate of the
parties.  Such adjustments, if and to the extent known and agreed upon as of the
Closing Date, will be paid by Buyer to Seller (if the prorations result in a net
credit to Seller) or by Seller to Buyer (if the prorations result in a net
credit to Buyer), by increasing or reducing the cash portion of the Purchase
Price.  All real estate taxes and special assessments on the Property and all
taxes on the personal property will be prorated on a cash basis determined by
the actual current tax bill or, if not available or ascertainable, then based on
the most recent levy and assessment information.  The tax proration adjustment
will be final as of the Closing Date and will not be subject to
readjustment.  The provisions of this Section 10 shall survive the Close of
Escrow and recording of the Deed.  Notwithstanding anything above to the
contrary, any supplemental or escaped real estate taxes or assessments on the
Property which are assessed after the Close of Escrow but which are attributable
to the period prior to the Close of Escrow shall be paid by Seller outside of
Escrow promptly upon written notification thereof.

 
 

--------------------------------------------------------------------------------

 

11.  
SELLER’S REPRESENTATIONS AND WARRANTIES; AS-IS

 
11.1            Seller’s Representations and Warranties  In consideration of
Buyer’s entering into this Agreement and as an inducement to Buyer to purchase
the Property from Seller, Seller makes the following representations and
warranties to Buyer:
 
(a) Seller is a non-profit corporation organized and in good standing under the
laws of the State of California.  Seller has the legal right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby, and this Agreement has been duly and validly authorized,
executed and delivered by Seller and no other action is requisite to the valid
and binding execution, delivery and performance of this Agreement by Seller.  No
joinder, consent or waiver of or by any third party is necessary to permit the
consummation by Seller of the transaction contemplated pursuant to this
Agreement.
 
(b) There is no agreement to which Seller is a party or to Seller’s actual
knowledge binding on Seller which is in conflict with this Agreement or would
otherwise prevent Seller from consummating the transaction contemplated by this
Agreement.
 
(c) To Seller’s actual knowledge, without any duty of inquiry, (i) there are no
actions, suits, arbitrations, claims, attachments, proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, pending or threatened against Seller that would materially and
adversely affect Seller’s ability to perform its obligations under this
Agreement; and (ii) there are no actions, suits or proceedings pending or
threatened against the Property.
 
(d) To Seller’s actual knowledge, without any duty of inquiry, there are no
pending or threatened actions, suits or proceedings with respect to Seller
before or by any court or administrative agency which seeks to restrain or
prohibit, or to obtain damages or a discovery order with respect to, this
Agreement or the consummation of the transaction contemplated hereby.
 
11.2            As-Is As of the expiration of the Due Diligence Period, Buyer
will have:
 
(a) examined and inspected the Property to its satisfaction and will know and be
satisfied with the physical condition, quality, quantity and state of repair of
the Property in all respects (including, without limitation, the compliance of
the Real Property with the Americans With Disabilities Act of 1990 Pub.L.
101-336, 104 Stat. 327 (1990), and any comparable local or state laws
(collectively, the “ADA”) and by proceeding with this transaction following the
expiration of the Due Diligence Period shall be deemed to have determined that
the same is satisfactory to Buyer;
 
(b) reviewed the Property Information and all instruments, records and documents
which Buyer deems appropriate or advisable to review in connection with this
transaction, and Buyer, by proceeding with this transaction following the
expiration of the Due Diligence Period, shall be deemed to have determined that
the same and the information and data contained therein and evidenced thereby
are satisfactory to Buyer;
 
(c) reviewed all applicable laws, ordinances, rules and governmental regulations
(including, but not limited to, those relating to building, zoning and land use)
affecting the development, use, occupancy or enjoyment of the Real Property, and
Buyer, by proceeding with this transaction following the expiration of the Due
Diligence Period, shall be deemed to have determined that the same are
satisfactory to Buyer; and
 
(d) at its own cost and expense, made its own independent investigation
respecting the Property and all other aspects of this transaction, and shall
have relied thereon and on the advice of its consultants in entering into this
Agreement, and Buyer, by proceeding with this transaction following the
expiration of the Due Diligence Period, shall be deemed to have determined that
the same are satisfactory to Buyer.
 

 
 

--------------------------------------------------------------------------------

 

TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND EXCEPT FOR SELLER’S
REPRESENTATIONS AND WARRANTIES IN SECTION 11.1 OF THIS AGREEMENT AND ANY
WARRANTIES OF TITLE CONTAINED IN THE DEED DELIVERED AT THE CLOSE OF ESCROW
(“SELLER’S WARRANTIES”), THIS SALE IS MADE AND WILL BE MADE WITHOUT
REPRESENTATION, COVENANT, OR WARRANTY OF ANY KIND (WHETHER EXPRESS, IMPLIED, OR,
TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, STATUTORY) BY SELLER.  AS A
MATERIAL PART OF THE CONSIDERATION FOR THIS AGREEMENT, BUYER AGREES TO ACCEPT
THE PROPERTY ON AN “AS IS” AND “WHERE IS” BASIS, WITH ALL FAULTS, AND WITHOUT
ANY REPRESENTATION OR WARRANTY, ALL OF WHICH SELLER HEREBY DISCLAIMS, EXCEPT FOR
SELLER’S WARRANTIES.  EXCEPT FOR SELLER’S WARRANTIES, NO WARRANTY OR
REPRESENTATION IS MADE BY SELLER AS TO FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, DESIGN, QUALITY, CONDITION, OPERATION OR INCOME, COMPLIANCE
WITH DRAWINGS OR SPECIFICATIONS, ABSENCE OF DEFECTS, ABSENCE OF HAZARDOUS OR
TOXIC SUBSTANCES, ABSENCE OF FAULTS, FLOODING, OR COMPLIANCE WITH LAWS AND
REGULATIONS INCLUDING, WITHOUT LIMITATION, THOSE RELATING TO HEALTH, SAFETY, AND
THE ENVIRONMENT (INCLUDING, WITHOUT LIMITATION, THE ADA).  BUYER ACKNOWLEDGES
THAT BUYER HAS ENTERED INTO THIS AGREEMENT WITH THE INTENTION OF MAKING AND
RELYING UPON ITS OWN INVESTIGATION OF THE PHYSICAL, ENVIRONMENTAL, ECONOMIC USE,
COMPLIANCE, AND LEGAL CONDITION OF THE PROPERTY AND THAT BUYER IS NOT NOW
RELYING, AND WILL NOT LATER RELY, UPON ANY REPRESENTATIONS AND WARRANTIES MADE
BY SELLER OR ANYONE ACTING OR CLAIMING TO ACT, BY, THROUGH OR UNDER OR ON
SELLER’S BEHALF CONCERNING THE PROPERTY EXCEPT AS EXPRESSLY SET FORTH
HEREIN.  ADDITIONALLY, BUYER AND SELLER  HEREBY AGREE THAT (A) EXCEPT FOR
SELLER’S WARRANTIES, BUYER IS TAKING THE PROPERTY  “AS IS” WITH ALL LATENT AND
PATENT DEFECTS AND THAT EXCEPT FOR SELLER’S WARRANTIES, THERE IS NO WARRANTY BY
SELLER THAT THE PROPERTY IS FIT FOR A PARTICULAR PURPOSE, (B) EXCEPT FOR
SELLER’S WARRANTIES, BUYER IS SOLELY RELYING UPON ITS EXAMINATION OF THE
PROPERTY, AND (C) BUYER TAKES THE PROPERTY UNDER THIS AGREEMENT UNDER THE
EXPRESS UNDERSTANDING THAT THERE ARE NO EXPRESS OR IMPLIED WARRANTIES (EXCEPT
FOR THE LIMITED WARRANTIES OF TITLE SET FORTH IN THE DEED AND SELLER’S
WARRANTIES).
 
WITH RESPECT TO THE FOLLOWING,  BUYER FURTHER ACKNOWLEDGES AND AGREES THAT
SELLER SHALL NOT HAVE ANY LIABILITY, OBLIGATION OR RESPONSIBILITY OF ANY KIND
AND THAT SELLER HAS MADE NO REPRESENTATIONS OR WARRANTIES OF ANY KIND:
 
1.
THE CONTENT OR ACCURACY OF ANY REPORT, STUDY, OPINION OR CONCLUSION OF ANY
SOILS, TOXIC, ENVIRONMENTAL OR OTHER ENGINEER OR OTHER PERSON OR ENTITY WHO HAS
EXAMINED THE PROPERTY OR ANY ASPECT THEREOF;

 
2.
THE CONTENT OR ACCURACY OF ANY OF THE ITEMS (INCLUDING, WITHOUT LIMITATION, THE
PROPERTY INFORMATION) DELIVERED TO BUYER PURSUANT TO BUYER’S REVIEW OF THE
CONDITION OF THE PROPERTY; OR

 
3.
THE CONTENT OR ACCURACY OF ANY PROJECTION, FINANCIAL OR MARKETING ANALYSIS OR
OTHER INFORMATION GIVEN TO BUYER BY SELLER OR REVIEWED BY BUYER WITH RESPECT TO
THE PROPERTY.

 
BUYER ALSO ACKNOWLEDGES THAT THE REAL PROPERTY MAY OR MAY NOT CONTAIN ASBESTOS
AND, IF THE REAL PROPERTY CONTAINS ASBESTOS, THAT BUYER MAY OR MAY NOT BE
REQUIRED TO REMEDIATE ANY ASBESTOS CONDITION IN ACCORDANCE WITH APPLICABLE LAW.
 

 
 

--------------------------------------------------------------------------------

 

BUYER IS A SOPHISTICATED REAL ESTATE INVESTOR AND IS, OR WILL BE AS OF THE CLOSE
OF ESCROW, FAMILIAR WITH THE REAL PROPERTY AND ITS SUITABILITY FOR BUYER’S
INTENDED USE.  THE PROVISIONS OF THIS SECTION 11.2 SHALL SURVIVE INDEFINITELY
ANY CLOSING OR TERMINATION OF THIS AGREEMENT AND SHALL NOT BE MERGED INTO THE
DOCUMENTS EXECUTED AT THE CLOSE OF ESCROW.
 
Buyer hereby releases Seller from any and all liability in connection with any
claims which Buyer may have against Seller, and Buyer hereby agrees that it will
not assert any claims, for contribution, cost recovery, diminution in value or
otherwise, against Seller relating directly or indirectly to the existence of
Hazardous Materials or Hazardous Substances (as such terms are defined below)
on, or environmental conditions of, the Property.  In furtherance of this
intention, Buyer hereby expressly waives any and all rights and benefits
conferred upon it by the provisions of California Civil Code Section 1542 with
respect to the foregoing release, which provides as follows:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
_______________________
BUYER’S INITIALS
 
As used herein, the term “Hazardous Materials” or “Hazardous Substances” mean:
 
(1) hazardous wastes, hazardous substances, hazardous constituents, toxic
substances or related materials, whether solids, liquids or gases, including,
but not limited to substances defined as “hazardous wastes,” “hazardous
substances,” “toxic substances,” “pollutants,” “contaminants,” “radioactive
materials,” or other similar designations in, or otherwise subject to regulation
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. § 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. § 11001, et seq.; the Toxic Substance
Control Act, 15 U.S.C. § 2601 et seq.; the Hazardous Materials Transportation
Act, 49 U.S.C. § 1802; the Resource Conservation and Recovery Act, 42 U.S.C. §
6901 et seq.; the Clean Water Act, 33 U.S.C. § 1251 et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 300(f) et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Solid Waste Disposal Act, 42 U.S.C. § 3251 et seq.; Sections 25115,
25117, 25122.7, 25140, 25249.8, 25281, 25316, 25501 and 25316 of the California
Health and Safety Code; and Article 9 or Article 11 of Title 22 of the
California Administrative Code, Division 4, Chapter 20; all as amended from time
to time, and any similar state statutes; as the same may be amended from time to
time; and in any permits, licenses, approvals, plans, rules, regulations or
ordinance adopted, or other criteria and guidelines promulgated pursuant to the
preceding laws or other similar federal, state or local laws, regulations, rules
or ordinances now or hereafter in effect relating to environmental matters
(collectively, the “Environmental Laws”); and
 
(2) any other substances, constituents or wastes subject to any applicable
federal, state or local law, regulation or ordinance, including any
Environmental Law now or hereafter in effect, including but not limited to
petroleum, refined petroleum products, waste oil, waste aviation or motor
vehicle fuel, and asbestos.
 
12.           BUYER’S COVENANTS, REPRESENTATIONS AND WARRANTIES; RELEASE
 
12.1           Representations and Warranties  In consideration of Seller
entering into this Agreement and as an inducement to Seller to sell the Property
to Buyer, Buyer makes the following covenants, representations and warranties:
 
12.1.1                      Buyer is a corporation organized and in good
standing under the laws of the State of Maryland.  Buyer is in good standing
under the laws of the State of California.  Buyer has the legal right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby
 

 
 

--------------------------------------------------------------------------------

 

12.1.2                      There is no agreement to which Buyer is a party or
to Buyer’s actual knowledge binding on Buyer which is in conflict with this
Agreement or would otherwise prevent Buyer from consummating the transaction
contemplated by this Agreement.
 
12.1.3                      To Buyer’s actual knowledge, without any duty of
inquiry, there are no actions, suits, arbitrations, claims, attachments,
proceedings, assignments for the benefit of creditors, insolvency, bankruptcy,
reorganization or other proceedings, pending or threatened against Buyer that
would materially and adversely affect Buyer’s ability to perform its obligations
under this Agreement.
 
12.1.4                      To Buyer’s actual knowledge, without any duty of
inquiry, there are no pending or threatened actions, suits or proceedings with
respect to Buyer before or by any court or administrative agency which seeks to
restrain or prohibit, or to obtain damages or a discovery order with respect to,
this Agreement or the consummation of the transaction contemplated hereby.
 
12.2           Release Except as expressly provided in this Agreement and in the
Deed, Buyer or anyone claiming by, through or under Buyer, hereby fully and
irrevocably releases Seller, its agents, representatives, any of its respective
beneficiaries, shareholders, officers, affiliates, parent entities, subsidiary
entities, employees, heirs, successors and assigns (collectively, the “Seller
Parties”), from any and all claims that it may now have or hereafter acquire
against the Seller Parties, regardless of the sole or concurrent negligence or
liability of any kind of the Seller Parties with respect to such claims, for any
cost, loss, liability, damage, expense, action or cause of action, whether
foreseen or unforeseen, arising from or related to any errors or omissions on or
in the Property, the presence of Hazardous Substances, or any other conditions
(whether patent, latent or otherwise) affecting the Property, except for claims
against Seller based upon any obligations of Seller expressly provided in this
Agreement.  Buyer further acknowledges and agrees that this release will be
given full force and effect according to each of its expressed terms and
provisions, including, but not limited to, those relating to known and suspected
claims, damages, and causes of action.  The provisions of this Section 12.2 will
survive the Close of Escrow and delivery of the Deed.  Buyer realizes and
acknowledges that factual matters now unknown to it may have given or may
hereafter give rise to losses, damages, liabilities, costs and expenses which
are presently unknown, unanticipated and unsuspected, and Buyer further agrees
that the waivers and releases herein have been negotiated and agreed upon in
light of that realization and that Buyer nevertheless hereby intends to release,
discharge and acquit all of the Seller Parties from any such unknown losses,
damages, liabilities, costs and expenses.  In furtherance of this intention,
Buyer hereby expressly waives any and all rights and benefits conferred upon it
by the provisions of California Civil Code Section 1542 with respect to the
foregoing release which provides as follows:
 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, BUYER, ON BEHALF OF ITSELF AND
THE OTHER RELEASORS, HEREBY ASSUMES ALL RISK AND LIABILITY RESULTING OR ARISING
FROM, OR RELATING TO THE OWNERSHIP, USE, CONDITION, LOCATION, MAINTENANCE,
REPAIR, OR OPERATION OF, THE PROPERTY.
 
THE FOREGOING WAIVERS, RELEASES AND AGREEMENTS BY BUYER, ON BEHALF OF ITSELF AND
THE RELEASORS, SHALL SURVIVE THE CLOSE OF ESCROW AND THE RECORDATION OF THE DEED
AND SHALL NOT BE DEEMED MERGED INTO THE DEED UPON ITS RECORDATION.
 
Buyer’s Initials: _____________
 
Notwithstanding anything in this Agreement to the contrary, the provisions of
this Agreement, and the releases set forth herein, shall not be construed or
applied to release Seller from (i) any breach of Seller’s express
representations or warranties set forth in this Agreement, subject to the
limitations and conditions provided in this Agreement, (ii) any claims,
liabilities or obligations which arise as a result of or are based upon
(a) claims by third parties for personal injury or property damage first
occurring on the Property prior to the Close of Escrow or based upon any breach
of contract or agreement (other than this Agreement) by Seller, or (b) any act
that is found by a court of competent jurisdiction to constitute fraud or any
illegal acts of Seller or any of the Seller Parties.
 

 
 

--------------------------------------------------------------------------------

 

12.3           Title Policy  Notwithstanding anything in this Agreement to the
contrary and except for any intentional wrongful act or breach of Seller, with
respect to all matters affecting title to the Real Property and any liens or
encumbrances affecting the Real Property, Buyer acknowledges and agrees that
Buyer will rely upon the Title Policy for satisfaction of any claim.  The
provisions of this Section 12.3 will survive the Close of Escrow and the
recording of the Deed.
 
13.
DEFAULT AND DAMAGES

 
13.1           DEFAULT BY BUYER  .BUYER AND SELLER HEREBY ACKNOWLEDGE AND AGREE
THAT, IN THE EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE SOLELY TO A BUYER
DEFAULT (ALL OF THE CONDITIONS TO BUYER’S OBLIGATIONS TO CLOSE HAVING BEEN
SATISFIED OR WAIVED) AND IF SUCH DEFAULT IS NOT CURED WITHIN FIVE (5) BUSINESS
DAYS AFTER BUYER’S RECEIPT OF WRITTEN NOTICE THEREOF, SELLER WILL SUFFER DAMAGES
IN AN AMOUNT WHICH WILL, DUE TO THE SPECIAL NATURE OF THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT AND THE SPECIAL NATURE OF THE NEGOTIATIONS WHICH
PRECEDED THIS AGREEMENT, BE IMPRACTICAL OR EXTREMELY DIFFICULT TO ASCERTAIN.  IN
ADDITION, BUYER WISHES TO HAVE A LIMITATION PLACED UPON THE POTENTIAL LIABILITY
OF BUYER TO SELLER IN THE EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A
BUYER DEFAULT, AND WISHES TO INDUCE SELLER TO WAIVE OTHER REMEDIES WHICH SELLER
MAY HAVE IN THE EVENT OF A BUYER DEFAULT.  BUYER AND SELLER, AFTER DUE
NEGOTIATION, HEREBY ACKNOWLEDGE AND AGREE THAT THE AMOUNT OF THE DEPOSIT
REPRESENTS A REASONABLE ESTIMATE OF THE DAMAGES WHICH SELLER WILL SUSTAIN IN THE
EVENT OF SUCH BUYER DEFAULT.  BUYER AND SELLER HEREBY AGREE THAT SELLER MAY, IN
THE EVENT THE CLOSE OF ESCROW FAILS TO OCCUR DUE TO A BUYER DEFAULT, TERMINATE
THIS AGREEMENT BY WRITTEN NOTICE TO BUYER AND ESCROW HOLDER, CANCEL THE ESCROW
AND RECEIVE THE DEPOSIT AS THE FULL, AGREED AND LIQUIDATED DAMAGES FOR THE
BREACH (ALL OTHER CLAIMS TO DAMAGES OR OTHER REMEDIES BEING HEREIN EXPRESSLY
WAIVED), AND ESCROW HOLDER SHALL IMMEDIATELY DELIVER THE DEPOSIT TO
SELLER.  SUCH RETENTION OF THE DEPOSIT BY SELLER IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER AND SHALL NOT BE DEEMED TO CONSTITUTE A FORFEITURE
OR PENALTY.  SELLER HEREBY WAIVES THE PROVISIONS OF CALIFORNIA CIVIL CODE
SECTION 3389.
 
NOTHING IN THIS SECTION 13.1 SHALL (A) PREVENT OR PRECLUDE ANY RECOVERY OF
ATTORNEYS’ FEES OR OTHER COSTS INCURRED BY SELLER PURSUANT TO SECTION 15.5 OR
(B) IMPAIR OR LIMIT THE EFFECTIVENESS OR ENFORCEABILITY OF THE INDEMNIFICATION
OBLIGATIONS OF BUYER CONTAINED IN SECTIONS 4.3 AND 14 HEREOF.  SELLER AND BUYER
ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS SECTION
13.1 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS TERMS.
 
Seller’s Initials: _____________
 


 
Buyer’s Initials: _____________
 
13.2           Default by Seller If Seller defaults in its obligations to sell
and convey the Property to Buyer pursuant to this Agreement, Buyer’s sole and
exclusive remedy shall be to elect one of the following:  (a) to terminate this
Agreement, in which event Buyer shall be entitled to the return by Escrow Holder
to Buyer of the Deposit and to recovery of its out-of-pocket costs and expenses
incurred in connection with the negotiation, documentation or implementation of
this Agreement not to exceed Thirty Thousand Dollars ($30,000) in the aggregate,
or (b) to bring a suit for specific performance provided that any suit for
specific performance must be brought as to the Property within forty-five (45)
days after the Closing Date, Buyer waiving the right to bring suit at any later
date to the extent permitted by law.  Buyer agrees not to file a lis pendens or
other similar notice against the Real Property except in connection with, and
after, the proper filing of a suit for specific performance
 

 
 

--------------------------------------------------------------------------------

 

14.
BROKER’S COMMISSIONS

 
Buyer and Seller each represent to the other that it has not dealt with any real
estate broker or any other party entitled to a commission, broker’s fee or other
compensation in connection with the sale of the Property by Seller to Buyer,
except for Tim Helgeson at Newmark Grubb Knight Frank in the case of Seller
(“Seller’s Broker”) and Richard Ratner at CBRE in the case of Buyer (“Buyer’s
Broker”; and, together with Seller’s Broker, the “Brokers”).  Upon (and only in
the event of the Close of Escrow), (a) Seller will pay Seller’s Broker a real
estate brokerage fee pursuant to a separate written agreement of Seller with
Seller’s Broker and (b) Buyer will pay Buyer’s Broker a real estate brokerage
fee pursuant to a separate written agreement of Buyer with Buyer’s Broker.  No
portion of the Deposit or other sum will be payable to any Broker if the Close
of Escrow fails to occur for any reason whatsoever.  In the event that any other
broker or finder perfects a claim for a commission or finder’s fee, the party
responsible for the contact or communication on which the broker or finder
perfected such claim shall indemnify, defend and hold harmless the other party
from said claim and all costs and expenses (including reasonable attorneys’
fees) incurred by the other party in defending against the
same.  Notwithstanding anything in this Agreement to the contrary, the
representations and indemnities set forth in this Section 14 shall survive any
termination of this Agreement and the Close of Escrow and delivery of the Deed.
 
15.
MISCELLANEOUS PROVISIONS

 
15.1           Notices All written notices or demands of any kind which either
party hereto may be required or may desire to serve on the other in connection
with this Agreement shall be served by personal service, by registered or
certified mail, recognized overnight courier service or email transmission.  Any
such notice or demand so to be served by registered or certified mail,
recognized overnight courier service or email transmission shall be delivered
with all applicable delivery charges thereon fully prepaid and, if the party so
to be served be Buyer, addressed to Buyer as follows:
 
Banc of California, Inc.
18500 Von Karman
Irvine, California 92612
Attention Steven Sugarman, Chief Executive Officer
Telephone:  949.236.5250
Email:  steven.sugarman@bancofcal.com
 
with a copy thereof to:
 
Liner Grode Stein Yankelevitz Sunshine Regenstreif + Taylor LLP
1100 Glendon Avenue, 14th Floor
Los Angeles, California  90024
Attention:  Mitchell C. Regenstreif, Esquire
Telephone:  310.500.3570
Email: mregenstreif@linerlaw.com
 
and, if the party so to be served be Seller, addressed to Seller as follows:
 
Memorial Health Services
17360 Brookhurst Street
Fountain Valley, California  92708
Attention:  Rick Graniere, Chief Financial Officer
Telephone No.:  714.377.3002
Email:  rgraniere@memorialcare.org
 

 
 

--------------------------------------------------------------------------------

 

with copies thereof to:
 
Morgan, Lewis & Bockius LLP
300 South Grand Avenue, 22nd Floor
Los Angeles, California 90071
Attention:  Marc A. Liverant, Esquire
Telephone No.:  213.612.2603
Email:  mliverant@morganlewis.com
 
and, if the party to be served be Escrow Holder, addressed to Escrow Holder as
follows:
 
First American Title Insurance Company
777 South Figueroa Street, 4th Floor
Los Angeles, California 90017
Escrow Officer: Maurice Neri
Telephone: 213.271.1797
Email: mneri@firstam.com
 
Service of any such notice or demand so made by personal delivery, registered or
certified mail, recognized overnight courier or email transmission shall be
deemed complete on the date of actual delivery as shown by the addressee’s
registry or certification receipt or, as to email transmissions, by “answer back
confirmation” (provided that a copy of such notice or demand is delivered by any
of the other methods provided above within one (1) business day following
receipt of such email transmission), as applicable.  Either party hereto may
from time to time, by notice in writing served upon the other as aforesaid,
designate a different mailing address to which or a different person to whose
attention all such notices or demands are thereafter to be addressed.
 
15.2           Assignment; Binding on Successors and Assigns This Agreement
shall not be assignable by Buyer without the prior written consent of Seller,
which may be withheld in Seller’s sole discretion, except that Buyer may assign
this Agreement without Seller’s consent to any entity controlled by, controlling
or under common control with Buyer, provided (a) Buyer delivers written notice
of such assignment to Seller, including the name of the assignee, at least five
(5) days prior to the Closing Date, and (b) at Closing, Buyer delivers to Seller
an assignment of this Agreement, under which the assignee assumes all of Buyer’s
obligations hereunder, and executed by Buyer and the assignee.  Any unpermitted
assignment or transfer of this Agreement or of Buyer’s rights hereunder made
without Seller’s prior written consent where required shall be void and such
assignee or transferee shall acquire no rights hereunder.  No assignment or
transfer of this Agreement or of Buyer’s rights hereunder, whether permitted or
unpermitted, shall relieve Buyer from any of its obligations under this
Agreement.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the successors and assigns of Seller.
 
15.3           Work Product Effective upon and in the event of a termination of
this Agreement for any reason other than Seller’s default, Buyer shall assign
and deliver to Seller (at no cost to Seller), and does hereby assign without the
need for any further act or instrument (at no cost to Seller but without
representation or warranty of any kind and subject to all third party rights
therein), all reports, plans, studies, documents, written information and the
like which has been generated by Buyer’s third party consultants, whether prior
to the Effective Date or during the period of Escrow in connection with Buyer’s
proposed acquisition, development, use or sale of the Real Property; provided,
Buyer shall not be obligated to assign or transfer any internally prepared or
proprietary materials, any financial projection or analysis, or any legal
privileged or confidential materials (collectively, the “Work Product”).  In
such event, Buyer shall deliver the Work Product which has been assigned to
Seller not later than ten (10) business days after the date of the termination
of this Agreement.  Buyer shall also return all materials and information
(including, without limitation, the Property Information) given to it by Seller
or its consultants during Escrow, in the same condition as delivered to Buyer.
 
15.4           Further Assurances In addition to the acts and deeds recited
herein and contemplated to be performed, executed or delivered by Seller or
Buyer, Seller and Buyer hereby agree to perform, execute and deliver, or cause
to be performed, executed and delivered, on the Closing Date or thereafter any
and all such further acts, deeds and assurances as Buyer or Seller, as the case
may be, may reasonably require of the other in order to consummate fully the
transactions contemplated hereunder.
 

 
 

--------------------------------------------------------------------------------

 

15.5           Attorneys’ Fees If any legal action or any arbitration or other
proceeding is brought with respect to this Agreement or if an attorney is
retained for the enforcement of this Agreement or any portion thereof, or
because of any alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Agreement, the prevailing party
shall be entitled to recover from the other reimbursement for the reasonable
fees of attorneys and other costs (including court costs and witness fees)
incurred by it, in addition to any other relief to which it may be
entitled.  The term “prevailing party” means the party obtaining substantially
the relief sought, whether by compromise, settlement or judgment.
 
15.6           Survival of Representations, Warranties and Agreements  Unless
otherwise expressly stated in this Agreement (a) each of the representations and
warranties contained in this Agreement shall survive the Close of Escrow and the
execution and delivery of the Deed only for a period of nine (9) months
immediately following the Closing Date (provided that there shall be no limit
upon survival of representations or warranties of the parties with respect to
their authority to enter into and perform this Agreement), and (b) any claim
based upon a misrepresentation or a breach of a warranty contained in this
Agreement shall be actionable or enforceable if and only if notice of such claim
is given to the party which allegedly made such misrepresentation or breached
such warranty or agreement within nine (9) months after the Closing Date;
provided, however, in no event shall Seller’s liability, if any, with respect to
any breach of Seller’s representations or warranties hereunder exceed One
Million Dollars ($1,000,000) in the aggregate.  Notwithstanding anything stated
to the contrary in this Agreement, the indemnification provisions of Sections
4.3 and 14 hereof and the provisions of Sections 11.2, 12.1, 12.2, 12.3, 13.2,
15.3, 15.5, and 15.19 hereof shall survive the termination of this Agreement or
the Close of Escrow without limitation, and shall not be merged with the
recording of the Deed.
 
15.7           Entire Agreement This Agreement contains the entire agreement and
understanding of the parties in respect to the subject matter hereof, and the
parties intend for the literal words of this Agreement to govern and for all
prior negotiations, drafts, and other extrinsic communications, whether oral or
written, to have no significance or evidentiary effect.  The parties further
intend that neither this Agreement nor any of its provisions may be changed,
amended, discharged, waived or otherwise modified orally except only by an
instrument in writing duly executed by the party to be bound thereby.  The
parties hereto fully understand and acknowledge the importance of the foregoing
sentence and are aware that the law may permit subsequent oral modification of a
contract notwithstanding contract language which requires that any such
modification be in writing; but Buyer and Seller fully and expressly intend that
the foregoing requirements as to a writing be strictly adhered to and strictly
interpreted and enforced by any court which may be asked to decide the
question.  Each party hereto acknowledges that this Agreement accurately
reflects the agreements and understandings of the parties hereto with respect to
the subject matter hereof and hereby waive any claim against the other party
which such party may now have or may hereafter acquire to the effect that the
actual agreements and understandings of the parties hereto with respect to the
subject matter hereof may not be accurately set forth in this Agreement.
 
15.8           Governing Law This Agreement shall be governed by the laws of the
State of California.
 
15.9           Counterparts This Agreement may be executed simultaneously in one
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Signatures to this
Agreement transmitted by telecopy or e-mail shall be valid and effective to bind
the party so signing.
 
15.10                      Headings; Construction The various headings of this
Agreement are included for convenience only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.  When the context and
construction so require, all words used in the singular herein shall be deemed
to have been used in the plural and the masculine shall include the feminine and
the neuter and vice versa.  The use in this Agreement of the term “including”
and related terms such as “include” shall in all cases mean “without
limitation.”  All references to “days” in this Agreement shall be construed to
mean calendar days unless otherwise expressly provided and all references to
“business days” shall be construed to mean days on which national banks are open
for business.
 
15.11                      Time of Essence Seller and Buyer hereby acknowledge
and agree that time is strictly of the essence with respect to each and every
term, condition, obligation and provision hereof and failure to perform timely
any of the terms, conditions, obligations or provisions hereof by either party
shall constitute a material breach of this Agreement by the parties so failing
to perform.
 

 
 

--------------------------------------------------------------------------------

 

15.12                      Partial Validity; Severability If any term or
provision of this Agreement or the application thereof to any person or
circumstance shall, to any extent, be held invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each such term and provision
of this Agreement shall be valid and be enforced to the fullest extent permitted
by law.
 
15.13                      No Third Party Beneficiaries This Agreement is for
the sole and exclusive benefit of the parties hereto and their respective
permitted successors and assigns, and no third party is intended to, or shall
have, any rights hereunder.  No broker (including, but not limited to, the
Brokers) is intended, or shall be deemed, to be a third party beneficiary of
this Agreement.
 
15.14                      Joint Product of Parties This Agreement is the result
of arms-length negotiations between Seller and Buyer and their respective
attorneys.  Accordingly, neither party shall be deemed to be the author of this
Agreement and this Agreement shall not be construed against either party.
 
15.15                      Calculation of Time Periods Unless otherwise
specified, in computing any period of time described herein, the day of the act
or event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday for national banks in
California, in which event the period shall run until the end of the next day
which is neither a Saturday, Sunday, or legal holiday.  Unless otherwise
expressly provided herein, the last day of any period of time described herein
shall be deemed to end at 5:00 p.m., Pacific time.
 
15.16                      Confidentiality  Buyer shall keep strictly
confidential this Agreement and the terms contained herein confidential and any
information concerning the Property which is disclosed to Buyer by Seller with
respect to the Property, or which is obtained by Buyer in connection with
Buyer’s Investigations or due diligence.  Notwithstanding the foregoing, Buyer
may make disclosures of any information, without any requirement for notice to
or consent from Seller:  (a) as and when mandated by applicable law; (b) if the
information is in the public domain, provided that the public nature of the
information is not due to the breach of Buyer’s obligations under this
Agreement; and (c) to Buyer’s Representatives, to the extent reasonably
necessary in order to facilitate Buyer’s due diligence pursuant to this
Agreement and the Purchase Agreement; in which event Buyer shall inform Buyer’s
Representatives of the confidentiality of such information.  No press release or
other public disclosure regarding the terms of this Agreement or the transaction
contemplated hereby shall be made without the prior written consent of Buyer and
Seller; provided, however, that immediately following the Close of Escrow, Buyer
and Seller will mutually agree upon a joint press release announcing the
transaction consummated hereunder.  The provisions of this Section 15.16 shall
survive the termination of this Agreement.
 
15.17                      Acceptance by Seller and Buyer  This Agreement shall
not be binding and enforceable against Seller or Buyer until such time as this
Agreement is executed and dated by both Buyer and Seller and at least one (1)
fully-executed copy has been delivered to Buyer.  Upon such execution, dating
and delivery, this Agreement will be a binding and enforceable contract between
the parties as of the Effective Date.
 
15.18                      No Recordation  Seller and Buyer each agrees that
neither this Agreement nor any memorandum or notice hereof shall be recorded and
Buyer agrees (a) not to file any notice of pendency or other instrument (other
than a judgment) against the Property or any portion thereof in connection
herewith except as provided in Section 13.2 above and (b) to indemnify Seller
against all liabilities (including reasonable attorneys’ fees, expenses and
disbursements) incurred by Seller by reason of the filing by Buyer of such
notice of pendency or other instrument in violation of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

15.19                      Resolution of Disputes
 
15.19.1                      WAIVER OF JURY TRIAL  EACH OF THE PARTIES TO THIS
AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OTHER DOCUMENT OR INSTRUMENT BETWEEN THE PARTIES RELATING TO THIS AGREEMENT, THE
PROPERTY OR ANY DEALINGS BETWEEN THE PARTIES HERETO RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THAT RELATIONSHIP, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS, ANTITRUST CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON-LAW OR STATUTORY CLAIMS.  EACH PARTY HERETO
ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO THIS
AGREEMENT AND ALL OTHER AGREEMENTS AND INSTRUMENTS PROVIDED FOR HEREIN, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS.  EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS
REVIEWED THIS WAIVER WITH LEGAL COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN
OPPORTUNITY TO DO SO, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS HAVING HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL.  THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS, OR MODIFICATIONS TO THIS AGREEMENT OR ANY OTHER AGREEMENT OR
DOCUMENT ENTERED INTO BETWEEN THE PARTIES IN CONNECTION WITH THIS AGREEMENT.  IN
THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT WITHOUT A JURY.
 
Seller’s Initial:
__________                                                                Buyer’s
Initial: __________
 
15.19.2                      Consent to Judicial Reference  If and to the extent
that Subsection 15.19.1 immediately above is determined by a court of competent
jurisdiction to be unenforceable, each of the parties to this Agreement hereby
consents and agrees that (a) any and all disputes shall be heard by a referee in
accordance with the general reference provisions of California Code of Civil
Procedure Section 638, (b) such referee shall hear and determine all of the
issues in any such dispute (whether of fact or of law) and shall report a
statement of decision, provided that, at the mutual agreement of the parties,
any such issues pertaining to a “provisional remedy” as defined in California
Code of Civil Procedure Section 1281.8 shall be heard and determined by the
court, and (c) pursuant to California Code of Civil Procedure Section 644(a),
judgment may be entered upon the decision of such referee in the same manner as
if the dispute had been tried directly by a court.  The parties shall use their
respective best efforts to agree upon and select such referee, provided that
such referee shall be a retired California state or federal judge.  Each party
hereto acknowledges that this consent is a material inducement to enter into
this Agreement and all other agreements and instruments provided for herein, and
that each will continue to rely on this consent in their related future
dealings.  The parties shall share the cost of the referee and reference
proceedings equally; provided that, the referee may award attorneys’ fees and
reimbursement of the referee and referenced proceeding fees and costs to the
prevailing party, whereupon all referee and reference proceeding fees and
charges will be payable by the non-prevailing party (as so determined by the
referee).  Each party hereto further warrants and represents that it has
reviewed this consent with legal counsel of its own choosing, or has had an
opportunity to do so, and that it knowingly and voluntarily gives this consent
having had the opportunity to consult with legal counsel.  This consent is
irrevocable, meaning that it may not be modified either orally or in writing,
and this consent shall apply to any subsequent amendments, renewals,
supplements, or modifications to this Agreement or any other agreement or
document entered into between the parties in connection with this Agreement.  In
the event of litigation, this Agreement may be filed as evidence of either or
both parties’ consent to have any and all disputes heard and determined by a
referee under California Code of Civil Procedure Section 638.  The referee is
specifically authorized to grant equitable as well as legal remedies in the
reference proceeding, including the remedy of specific performance contemplated
under Section 13.2 above.
 
Seller’s Initial:
__________                                                                Buyer’s
Initial: __________
 

 
 

--------------------------------------------------------------------------------

 

15.20                      Waiver of CC Section 1662  Seller and Buyer each
expressly waive the provisions of California Civil Code Section 1662 and hereby
agree that the provisions of Section 5.2 hereof shall govern their obligations
in the event of damage or destruction to the Real Property or condemnation of
all or part of the Real Property.
 
15.21                      OFAC  Buyer represents and warrants the following to
Seller as of the Effective Date and as of the Close of Escrow concerning Buyer
(which representations and warranties shall survive the Close of Escrow and
which for this purpose includes any assignee of Buyer and Buyer’s and Buyer’s
assignee’s officers, directors, and owners of direct or beneficial ownership
interests and any other constituent entities):  (a) the information concerning
the identities of Buyer and Buyer’s officers, directors and owners supplied to
Seller by Buyer is true, correct and complete; (b) Buyer is not a Prohibited
Person (as defined below); (c) Buyer is currently in compliance with and will at
all times during the term of this Agreement remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto.  “Prohibited Person” shall mean any person, organization, or
entity:  (i) listed in the Annex to, or is otherwise subject to, the provisions
of Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (the “Executive
Order”); (ii) owned or controlled by, or acting for or on behalf of, any person
or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order; (iii) with whom a party is prohibited from
dealing or otherwise engaging in any transaction by any terrorism or money
laundering legal requirements, including the PATRIOT Act and the Executive
Order; (iv) that commits, threatens, or conspires to commit or supports
“terrorism” as defined in the Executive Order; (v) that is named as a
“specifically designated national” or “blocked person” on the most current list
published by the U.S. Treasury Department Office of Foreign Assets Control at
its official website, http://www.treas.gov/offices/eotffc/ofac/sdn, or at any
replacement website or other replacement official publication of the list or is
named on any other U.S. or foreign government or regulatory list maintained for
the purpose of preventing terrorism, money laundering, or similar activities;
(vi) that is covered by IEEPA, OFAC, or any other law, regulation, or executive
order relating to the imposition of economic sanctions against any country,
region, or individual pursuant to United States law or United Nations
resolution; or (vii) that is an affiliate (including any principal, officer,
immediate family member, or close associate) of a person or entity described in
one or more of the above clauses of this definition of Prohibited Person.
 
15.22                      No Personal Liability Notwithstanding anything stated
to the contrary herein, neither Seller’s nor Buyer’s shareholders, directors,
employees or agents shall have any personal liability hereunder.
 
15.23                      MemorialCare Health and Wellness Program  Following
the Effective Date and continuing through the Close of Escrow, Seller and Buyer
will engage in dialogue and attempt to reach an agreement regarding an on-site
health and wellness program for the benefit of the employees of Buyer.  Seller
agrees to customize a program to include one or more of the offerings listed in
Exhibit I attached hereto, as may be agreed to by Buyer and Seller.  If such an
agreement between the parties is reached, Buyer agrees to participate in a
public announcement of the affiliation between Seller and
Buyer.  Notwithstanding anything herein to the contrary, if Seller and Buyer are
unable to reach an agreement regarding such an on-site health and wellness
program, neither Seller nor Buyer shall have any obligation to each other with
regard to the foregoing wellness program and such failure to reach agreement
shall not affect the sale of the Property or affect the remaining terms of this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.
 


 
SELLER:
 
MEMORIAL HEALTH SERVICES, a California non-profit corporation

 
By: /s/ Rick Graniere
Name: Rick Graniere
Title: Chief Financial Officer
 


 
BUYER:
 
BANC OF CALIFORNIA, INC., a Maryland corporation

 
By: /s/ Steven Sugarman
Name: Steven Sugarman
Title: Chief Executive Officer
 



 
 

--------------------------------------------------------------------------------

 



AGREED TO THIS ____
 
DAY OF ______________, 2013
 
AS TO PROVISIONS RELATING
 
TO ESCROW HOLDER:
 
FIRST AMERICAN TITLE INSURANCE COMPANY
 
By           
 
Its           
 



 
 

--------------------------------------------------------------------------------

 

LIST OF EXHIBITS
 
EXHIBIT A                                --           Description of Real
Property
 
EXHIBIT B                                --           List of Contracts
 
EXHIBIT C                                --           Form of Deed
 
EXHIBIT D                                --           Form of Assignment of
Contracts and Bill of Sale
 
EXHIBIT E                                --           Form of FIRPTA Affidavit
 
EXHIBIT F-1                             --           Property Information
 
EXHIBIT F-2                             --           Property Information
 
EXHIBIT G                                --           List of Personal Property
 
EXHIBIT H                                --           General Assignment
 
EXHIBIT I                                 --           Health Care Resources for
Employers
